Petition for Eehearing.
(166 Pae. 000.)
On petition for rehearing. Eehearing denied.
Messrs. Schmitt & Schmitt and Messrs. Hewitt & Sox, for the petition.

Mr. Maurice W. Seitz, contra.

Department 2.
Mr. Justice McCamant
delivered the opinion of the court.
Plaintiff contends in a petition for rehearing that the duty to maintain the cream routes was incidental to the operation of the plant as an independent creamery and that therefore appellant was obligated to maintain and return the cream routes. In our opinion the lease is not open to this construction. If the obligations of the lessee with reference to the cream routes *419were included in the covenant to operate as an independent creamery, why mention the cream routes? The only covenants in the lease which can be properly denominated real covenants are those which relate to the use of the demised premises; the other obligations of the lessee, whether expressed in the lease or inferable therefrom, are collateral and personal. There is no escape from the conclusion that plaintiff’s remedy as to these latter covenants is confined to the original lessee. We do not hold that plaintiff has no remedy for the acts complained of with reference to the cream routes, but only that it has no remedy against this appellant.
The petition also challenges the correctness of our conclusion that the evidence fails to show any damage traceable to the failure of appellant to operate the plant as an independent creamery. We have reread the testimony and are satisfied that our former conclusions are correct. The evidence shows that the premises are useful chiefly for creamery purposes and that their rental value is .materially less than at the inception of the lease. Only two causes are assigned by the witnesses for this diminution in productiveness. One of these is the destruction of the business by the loss of the cream routes and the other, the competition of two other creameries in Albany, making it impossible to conduct successfully a third creamery in that city. No witness testifies that this decline in rental value is chargeable in whole or in part to the failure of appellant to operate the plant as an independent creamery.
The petition for a rehearing is denied.
Rehearing Denied.
Motion to Retax Costs Denied.
Mr. Chiee Justice McBride, Mr. Justice Moore and Mr. Justice Bean concur.